Citation Nr: 1829275	
Decision Date: 05/29/18    Archive Date: 06/12/18

DOCKET NO.  15-39 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the reduction in the amount of nonservice-connected pension benefits was proper.

(The application to reopen a claim for entitlement to service connection for a lung condition is addressed in a separate board decision under a different docket number).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

This case comes before the Board of Veterans' Appeals (Board) from an August 2015 decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  This decision led to an overpayment of VA benefits which the Veteran has repaid, and is addressed in a separate decision than the claim for service-connected compensation.  See BVA Handbook, Directive 8430, Paragraph 14, c, 10, a.

In May 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.  During the hearing, the Veteran testified that he wished to withdraw his appeal concerning the issue of whether the reduction in the amount of his nonservice-connected pension benefits was proper.


FINDING OF FACT

On May 24, 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal concerning the issue of whether the reduction in the amount of his nonservice-connected pension benefits was proper.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issue of whether the reduction in the amount of his nonservice-connected pension benefits was proper.  38 U.S.C § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, during the May 2016 hearing, the Veteran withdrew his appeal concerning the issue of whether the reduction in the amount of his nonservice-connected pension benefits was proper.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  As the Veteran has withdrawn his appeal with respect to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is, therefore, dismissed.


ORDER

The appeal concerning the issue of whether the reduction in the amount of his nonservice-connected pension benefits was proper, is dismissed.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


